DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 8/25/2021 are accepted and under consideration by the Examiner.
Specification

The title, abstract, and specification filed 8/25/2021 are accepted and under consideration by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 
regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 11 recites the phrase “substantially concurrently” The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of interpretation, this to substantially concurrently obtain data will be interpreted as performing these operation in parallel (i.e., simultaneously). 
Claims 2-7 depend upon claim 1 and/or also recites the term “substantially,” thus, is rejected under 35 USC 112(b) for the same reasons discussed above.
Claims 8-15 recite subject matter substantially similar to that of claims 1-7, thus, is rejected under 35 USC 112(b) in regards to the term “substantially”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 2007/0174582 A1) in view of Hong et al. (US 2017/0322844 A1) hereinafter Hong et al.
Regarding claim 1, Feldman teaches an apparatus comprising: 
a physical space comprising a plurality of P physical bands, with each physical band having a plurality of X physical blocks (a physical storage space is apportioned into one or more bands Paragraph [0008], where a sequence of physical blocks (sectors) from sector 0 to sector M is distributed among a number of B bands Paragraphs [0080]-[0081]); 
a logical space comprising a plurality of N logical block addresses (LBAs) divided into X non-overlapping LBA ranges, with each of the X non-overlapping LBA ranges comprising P consecutive LBAs (Fig. 12 depicts a logical space, arranged as a sequence of logical blocks (LBAs) sets from LBA=0 to LBA=N, divided into at least B non-overlapping LBAs ranges Paragraph [0079]);
a map in which an i.sup.th physical block of each different one of the plurality of P physical bands is mapped to a different one of the P consecutive LBAs of the i.sup.th one of the X non-overlapping LBA ranges (a table or other associative structure cross-references which LBAs are allocated to which physical sectors within the band 160 at any time, that is, the sectors (i.e., the claimed physical blocks) are mapped to the different sets of LBAs (i.e., each of the different logical block numbers 0 to N) Paragraph [0099], [0042]).
While Feldman et al. does teach a controller configured to employ the map for management of the device during I/O operations, Feldman et al. does not appear to explicitly teach that the map is utilized to substantially concurrently read data from the i.sup.th physical blocks of all of the P physical bands, thereby substantially concurrently obtaining data for the LBAs of the i.sup.th one of the X non-overlapping LBA ranges. However, Hong et al. teaches a controller configured to employ the map to substantially concurrently read data from the i.sup.th physical blocks of all of the P physical bands, thereby substantially concurrently obtaining data for the LBAs of the i.sup.th one of the X non-overlapping LBA ranges (a device has a plurality of “reader elements” on the read/write heads, and thus, an HDD device ma be capable of concurrently reading data from two, three or more data tracks 102 on the recording surface in a single pass Paragraph [0015]. For example, when the number of readers are 2, such as reader elements 412a and 314b, it is able to read two adjacent data tracks 102A and 102B concurrently Paragraph [0022]).
Feldman et al. and Hong et al., hereinafter FH, both teach storing data in a disk-based storage device, therefore they are analogous arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of FH before the effective filing date of the invention, to modify the teachings of Feldman et al. by including substantially concurrently read data from the i.sup.th physical blocks of all of the P physical bands, thereby substantially concurrently obtaining data for the LBAs of the i.sup.th one of the X non-overlapping LBA ranges, as taught by Hong et al.
One of ordinary skill in the art would have been motivated to include substantially concurrently read data from the i.sup.th physical blocks of all of the P physical bands, thereby substantially concurrently obtaining data for the LBAs of the i.sup.th one of the X non-overlapping LBA ranges because reading with multiple reader elements improves bit-error rates by allowing to the detecting/decoding process to account for adjacent track interference and also allows simultaneous reading of multiple tracks [0015], both of which improves performance.
Regarding claim 2, FH teaches all of the features with respect to claim 1 as outlined above.
Feldman et al. further teaches wherein the physical space comprises a disc surface having the plurality of P physical bands (the media 110 has a number B of bands 160, see Fig. 12 which denotes band 0 to band B-1 Paragraph [0081], wherein the physical storage space comprises a magnetic recording medium such as a disc Paragraph [0010], [0025]).
Regarding claim 3, FH teaches all of the features with respect to claim 2 as outlined above.
Feldman et al. further teaches wherein each of the plurality of P physical bands comprises at least one track (the number of tracks in each band 160 can be set [0041], for example, Fig. 5 shows band 10 having a total of 9 tracks Paragraph [0043]).
Regarding claim 4, FH teaches all of the features with respect to claim 3 as outlined above.
Hong et al. further teaches wherein the data from the i.sup.th physical blocks of all of the P physical bands are substantially concurrently read by P readers included in a same slider and coupled to the controller (multiple reader elements 412A and 412B are included in the same read/write head 410 located at the end of arm 404 and coupled to controller 420 Paragraph [0022], [0023], see Fig. 4).
Regarding claim 6, FH teaches all of the features with respect to claim 4 as outlined above.
Hong et al. further teaches wherein the controller is configured to write data to the i.sup.th physical blocks of all of the P physical bands by a writer included in the same slider that comprises the P readers (the read/write head 410 located at the end of arm 404 may write information to the disk by magnetizing a portion of the surface of the disk Paragraph [0021], [0022], see Fig. 4).
Regarding claim 7, FH teaches all of the features with respect to claim 4 as outlined above.
Hong et al. further teaches wherein the controller is further configured to substantially concurrently read servo wedges with the P readers (a device has a plurality of “reader elements” on the read/write heads, and thus, an HDD device ma be capable of concurrently reading data from two, three or more data tracks 102 on the recording surface in a single pass Paragraph [0015]. For example, when the number of readers are 2, such as reader elements 412a and 314b, it is able to read two adjacent data tracks 102A and 102B concurrently Paragraph [0022], wherein the data that is being read is servo data Paragraph [0024]).
Claim 8 is rejected under 35 USC 103 for the same reasons as claim 1, as outlined above.
Claim 9 is rejected under 35 USC 103 for the same reasons as claim 1, as outlined above.
Claim 10 is rejected under 35 USC 103 for the same reasons as claim 2, as outlined above.
Claim 11 is rejected under 35 USC 103 for the same reasons as claim 3, as outlined above.
Claim 12 is rejected under 35 USC 103 for the same reasons as claim 4, as outlined above.
Claim 14 is rejected under 35 USC 103 for the same reasons as claim 6, as outlined above.
Claim 15 is rejected under 35 USC 103 for the same reasons as claim 7, as outlined above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over FH in further view of Song et al. (US 2015/0187384 A1) hereinafter Song et al.

Regarding claim 5, FH teaches all of the features with respect to claim 4 as outlined above.
FH does not appear to explicitly teach, however, Song et al. teaches wherein an offset between adjacent ones of the P readers corresponds to a number of tracks in a band of the plurality of P physical bands (the reader offset is based upon the physical distance and angle between the readers 202, 204 Paragraph [0026], each of which are positioned above (i.e., corresponds to) target track 208 to read first and second tracks 210 and 212 Paragraph [0025]).
The disclosures of FH and Song et al., hereinafter FHS, are analogous art to the claimed invention because they are in the same field of endeavor of storing data in a disk-based storage device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FHS before them, to modify the teachings of FH to include the teachings of Song et al. since both FHS teach storing data in a disk-based magnetic storage device. Therefore it is applying a known technique (an offset between adjacent ones of the P readers corresponds to a number of tracks in a band of the plurality of P physical bands [0025]-[0026] of Song et al.) to a known device (memory system having a map that maps block of bands to LBAs of Feldman et al.) ready for improvement to yield predictable results (a readers offset corresponds to a number of tracks in a band of the plurality of P physical bands [0025]-[0026] of Song et al.), KSR, MPEP 2143.
Claim 13 is rejected under 35 USC 103 for the same reasons as claim 5, as outlined above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/Primary Examiner, Art Unit 2139